DETAILED ACTION
This is the Office action based on the 16709993 application filed February 11, 2020, and in response to applicant’s argument/remark filed on August 15, 2022.  Claims 1-8, 10, 12-18 and 20-23 are currently pending and have been considered below.  Applicant’s cancellation of claims 9, 11 and 19 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Interpretations
Claim 1 recites “A method for producing a semiconductor substrate, comprising the following steps: producing a superficial layer arranged on a buried dielectric layer and including a strained semiconductor region; producing an etching mask on the superficial layer, covering at least one part of the strained semiconductor region; etching the superficial layer, buried dielectric layer and substrate according to a pattern of the etching mask, exposing a first lateral edge of the strained semiconductor region; transforming a portion of the strained semiconductor region into a different material, the portion being defined by the first lateral edge on one side and extending into the strained semiconductor region, into a different material,  the transformed portion contacting a remaining portion of the strained semiconductor region and having a bottom surface in contact with the buried dielectric layer and an upper surface in contact with the etching mask” (emphasis added).        It is noted that while the term “the superficial layer” has antecedent basis, the terms “buried dielectric layer” and “substrate” in line 7 do not refer to any previous layer.  It is noted that the term “substrate” is different than the term “semiconductor substrate” that is recited in line 1.        Therefore, for the purpose of examining it will be assumed that the term “substrate” in line 7 may not refer to the “semiconductor substrate” in line 1.  Since the term “substrate” does not refer to any previous material, for the purpose of examining it will be assumed that this term refers to any structure or material that is present at the time of the etching, such as the structure that comprises all layers shown in Fig. 6 of the specification..        Since the term “buried dielectric layer” does not refer to any previous layer, for the purpose of examining it will be assumed that this term refers to any layer that is present at the time of the etching
Claim 1 recites the term “strained semiconductor region”.  The specification discloses “(a) mechanically deformed crystalline material corresponds to a material that has its crystalline lattice parameter(s) lengthened or shortened.  In the case where the deformed lattice parameter is greater than the so-called "natural" parameter of the crystalline material, this is termed tensile deformation.  When the deformed lattice parameter is smaller than the natural lattice parameter, the material is designated as being in compressive deformation or in compression. 
        The mechanical deformation states of a crystalline material are associated with mechanical strain states.  For all that, it is also common to refer to these deformation states as mechanical strain states.  In the present application, this notion of deformation is designated in a generic manner by the term "strained"”.  Therefore, for the purpose of examining the term “strained semiconductor region” will be interpreted as a semiconductor region having either a compressive stress of a tensile stress, i.e. having an internal stress value that is not zero. 
The term “remove” and “removing” are used in many claims.  The specification does not define these terms.  According to McMillan dictionary, to remove means “to take something or someone away from a place”.  Therefore, for the purpose of examining the term “remove” will be interpreted as take away at least a part of.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claims 1-7, 10, 14, 16-18, 20 and 22-23 rejected under 35 U.S.C. 103 as obvious over Balakrishnan et al. (U.S. PGPub. No. 20160197147), hereinafter “Balakrishnan’147”, in view of Wolf et al.,“Silicon Processing for the VLSI Era, Volume 1- Process Technology”, Lattice Press, California, 1986, pp 521-535, hereinafter “Wolf”:--Claims 1, 2, 3, 4, 16, 20, 22, 23: Balakrishnan’147 teaches a method of processing a semiconductor substrate, comprisingforming a strained SiGe layer on a buried insulation layer ([0029-0031], Fig. 1-3), wherein the buried insulation layer may comprise a plurality of sub-layers ([0040]); forming a hardmask layer on the strained SiGe layer (Fig. 5A);forming a photoresist layer on the hardmask layer, then forming channel pattern in the photoresist layer exposing the hardmask layer, then plasma etching the hardmask layer through the channel pattern to form a hard mask ([0033])etching the strained SiGe layer through the hard mask to form a plurality of fins and isolation trenches (Fig. 5B, [0033]).exposing the fin to oxygen to oxidize the fin and form a silicon oxide layer around the fin by the oxidation while leaving the hardmask in place ([0034], Fig. 6A);thinning the fin (Fig. 8); andremoving the hardmask ([0037]);        It is noted that the strained SiGe layer is equivalent to the superficial layer, the hardmask is equivalent to the etching mask, and the silicon oxide layer is equivalent to the mechanical barrier recited in claim 1. It is further noted that during the oxidation the region 48 as shown in Fig. 5B is transformed into the region 54 in Fig. 6A.  Although the region 48 swells due to the oxygen atoms added to the region during the oxidation, the original lateral edge  of the original region 48 stays unchanged.       Balakrishnan’147 is silent about etching a buried insulation layer and etching a substrate.       Wolf teaches that, due to inevitable non-uniformity in film thickness and etch rate across a wafer, when etching a film pattern it is a common practice in the art to continue etching beyond the point at which the mean film thickness is completely etched, i.e. an over-etch step, to ensure that the entire film is removed across the wafer.   Thus in practice an over-etch step is added after the etch stop film has been exposed in step (ii) above.        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to continue etching after the buried insulation layer has been exposed to ensure that the entire exposed strained SiGe layer is removed across the wafer, as taught by Wolf.  This would not only etch the sub-layers in the buried insulation layer, but also the whole structure shown in Fig. 5B.  It is noted that any of the sub-layers or the whole structure is considered to be the “substrate” recited in claim 1.  Please see Claim Interpretations above.--Claim 5: Fig. 5B shows that the etching forms a cavity arranged between the hardmask and the buried oxide layer in the substrate.  Fig. 10 shows that the silicon oxide layer formed in the cavity.--Claims 6, 7: It is noted that SiGe is a semiconductor material.--Claim 10: Balakrishnan’147 further teaches that the fin has a thickness W of about 12-20 nm ([0033], Fig. 5A-5B). --Claim 14: Although Balakrishnan’147 is silent about the material of the hard mask, since it is well known in the art that it is not possible to form a layer that is exactly zero stress consistently due to routine manufacturing variability, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a hard mask that comprise a material that does not have a stress that is exactly zero, i.e. having either a compressive or a tensile stress, in the invention of Balakrishnan’147.--Claim 17: Fig. 5B shows that the lateral edge of the fin is substantially perpendicular to the main face of the SiGe layer.--Claim 18: Although Balakrishnan’147 does not teach the oxidizing the SiGe fins to make the silicon oxide layer reduces relaxation in the strained SiGe layer, since the oxidizing the SiGe fins to make the silicon oxide layer taught by Balakrishnan’147 is the same as applicant’s the forming of the silicon oxide layer must reduce relaxation in the strained SiGe layer, as taught by applicant.  It is noted that according to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 8 and 21 rejected under 35 U.S.C. 103 as obvious over Balakrishnan’147 as applied to claims 1 and 16 above, and further in view of Doris et al. (U.S. PGPub. No. 20160372551), hereinafter “Doris”--Claims 8, 21: Balakrishnan’147 teaches the invention as above.  Balakrishnan’147 fails to teach depositing a dielectric layer in the cavity after forming the silicon oxide layer.        Doris, also directed to manufacturing a FinFET device, teaches that a FinFET device may be made by forming the SiGe fins separate by isolation trenches over a buried oxide layer, then depositing an oxide layer over the fins and into the trenches (Fig. 1-3).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to deposit an oxide layer over the fins and into the trenches in the invention of Balakrishnan’147 because Doris teaches that such step would be efficient in manufacturing the FinFET device. 
Claims 12, 13 and 15 rejected under 35 U.S.C. 103 as obvious over Balakrishnan’147 in view of Wolf as applied to claim 1 above, and further in view of Balakrishnan et al. (U.S. PGPub. No. 20160359045), hereinafter “Balakrishnan’045”:--Claims 12, 13: Balakrishnan’147 modified by Wolf teaches forming the strained SiGe layer for a FinFET as above.  Balakrishnan’147 fails to teach the strained SiGe layer has a substantially rectangular shape.        Balakrishnan’045, also directed to manufacturing a FinFET device, teaches that a FinFET device may have a substantially rectangular shape (Fig. 3A).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a strained SiGe layer having a substantially rectangular shape in the invention of Balakrishnan’147 because Balakrishnan’045 teaches that such shape would be efficient in manufacturing the FinFET device.        It is noted that the pattern in Fig. 3A is repeated a plurality of times across the substrate; therefore, the pattern of the hard mask in the invention of Balakrishnan’147 modified by Balakrishnan’045 would be such that the etching of the strained SiGe layer exposes at least two opposite first lateral edges formed by said the at least one part of the strained SiGe region, and the step of forming the silicon oxide is implemented such that the two strained SiGe portions that form the two opposite first lateral edges and which are in contact with the buried oxide layer, and the pattern of the hard mask is such that the etching of strained SiGe layer further exposes at least two opposite second lateral edges, formed by the at least one part of the strained SiGe region and being substantially perpendicular to the at least two opposite first lateral edges, and the step of etching the silicon oxide barrier is implemented such that at least four second portions of material are chemically modified relative to at least four strained SiGe layer portions that form the at least two opposite first lateral edges and the at least two opposite second lateral edges and which are in contact with the buried oxide layer.  --Claim 15: Balakrishnan’147 fails to teach epitaxy a semiconductor on the thinned fin.  Balakrishnan’045 further teaches to epitaxially growing a layer on the fin after it is formed ([0035], Fig. 7A-7D).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to epitaxially form a layer on the thinned fin in the invention of Balakrishnan’147 because Balakrishnan’147 is silent about the process after the forming of the fin, and Balakrishnan’045 teaches that such step would be efficient in manufacturing the FinFET device.
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Balakrishnan’147 does not teach the amended feature “etching the superficial layer, buried dielectric layer and substrate according to a pattern of the etching mask” as recited in claim 1, this argument is persuasive, but is moot in view of the new ground of rejection, as shown above.  Please also see Claim Interpretations.

 Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713